Two World Financial Center New York, NY 10281-1008 212.768.6700 212.768.6800 fax www.sonnenschein.com Richard D. Simonds, Jr. 212.768.6936 rsimonds@sonnenschein.com August 14, 2009 Securities and Exchange Commission Filing Desk - Division of Corporation Finance 100 F Street, N.E. Washington, D.C.20549 Re:Opteum Mortgage Acceptance Corporation Amendment No.2 to the Registration Statement on Form S-3 filed April 28, 2009 File No.333-158862 Ladies and Gentlemen: On behalf of Opteum Mortgage Acceptance Corporation (the “Registrant”), we have caused to be filed with you electronically on Form S-3/A under EDGAR, the captioned Amendment No.2 to the Registration Statement. The objective of the above-captioned Amendment No.2 to the Registration Statement is to respond to the SEC Comment Letter to the Registrant dated July 20, 2009.These comments and our corresponding responses may be found below.Additionally, attached are blacklined copies of the Form of Prospectus Supplement (Version 1), Form of Prospectus Supplement (Version 2), Base Prospectus and SNR Opinion, marked to show changes from the versions of the documents filed for the Registrant on Form S-3 on July 7, 2009. Please do not hesitate to contact us with any questions you may have. Registration Statement on Form S-3 General Comment: 1. Risk factors should discuss specific, actual risks, not boilerplate generic risks. Please revise the risk factor sections so that they provide useful information to investors. We note, for example, on page S-19, that the second sentence of the first full risk factor begins, “If the residential real estate market should experience an overall decline in property values...foreclosure and losses could be higher than those now generally experienced in the mortgage lending industry” and the first sentence of the next risk factor begins, “Investors should note that some geographic regions of the United States from time to time will experience weaker regional economic conditions and housing markets....” Adding a few, more current risk factors at the end of the section is not a satisfactory substitute for revising the risk factor section so that it is current, discusses real risks and contains less boilerplate language. Response: We have revised several risk factors in response to this comment. Note that we generally try to have a “Recent Developments” risk factor covering specific and current risks and then include additional risks of a more general nature. Comment: 2. In next amendment, please provide a thorough discussion in the base of the mandatory auction procedures. Response: We have removed this feature from our registration statement. Comment: 3. We note your response to prior comment 5; however, please further revise your base prospectus to include all assets, credit enhancements or other structural features reasonably contemplated to be included in an actual takedown.In this regard, we note the following examples: · “or otherwise modified” in the first and second bullet points on page 8; · “generally will be in accordance with the same standards” on page 12; · “may include additional requirements relating to ARM loans or other specific types of mortgage loans, or additional provisions relating to meeting the [Qualified Substitute Mortgage Loan] requirements on an aggregate basis ....” on page 17; · “or other modifications” on page 20; · “or other means of funding the transfer of additional mortgage loans” on page 73. Please revise throughout the base prospectus to remove these types of references, and list all of the assets, structural features, credit enhancement or other features that you contemplate using with this shelf registration. Response: We have removed these types of references. The base prospectus lists all of the assets, structural features, credit enhancement or other features that we contemplate using with this shelf registration. Prospectus Supplement No.1 (Mortgage Pass-Through Certificates) Mandatory Auction of the Mandatory Auction Certificates, page S-9 Comment: 4. Please revise to clarify who pays for the market value swap.We note that it is not listed in the table of fees, so we assume it will not come from funds otherwise going to investors. Response: We have removed this feature from the registration statement. Comment: 5. It is unclear from the disclosure whether the auction administrator will be an affiliate of any other party in the transaction.Revise to clarify. Response: We have removed this feature from the registration statement. Comment: 6. Pools backing mortgage-backed securities can change fairly significantly over time due to prepayments and defaults.Please tell us what information will be given to the third party investors in the auction. Response: We have removed this feature from the registration statement. Impact of Regulatory Developments, page S-27 Comment: 7. Please revise to discuss each pending legislation at the national level which might impact the pool assets.If there are pending initiatives in any state in which a material amount of the pool’s mortgages are located, please discuss the provisions of those potential laws as well. Response: We have revised this risk factor to include legislation at both the national and state level which might impact the pool assets. Impact of the Housing and Economic Recovery Act of 2008....page S-30 Comment: 8. We note your disclosure in the second paragraph under this heading that, in addition to the Housing and Economic Recovery Act of 2008, there are other government and private-industry driven proposals which, if enacted, may impact loan modifications. If material, please provide additional discussion regarding these proposals. Response: Until these types of proposals are enacted, it is difficult to include disclosure on what the exact parameters are, or whether they will be applied retroactively.However, we have included some additional language on what these proposals might entail. Impact of the Obama Plan on Modifications, page S-30 Comment: 9. We note your disclosure that modifications under the HAMP program are available to loans which meet the program’s qualifications.Please revise the Collection and Other Servicing Procedures; Mortgage Loan Modifications section on page 19 of the Base Prospectus to include a discussion of the potential impact of HAMP and HASP on loan modification.Also, please include bracketed placeholders in your prospectus supplements to confirm that you will provide information regarding the percentage of mortgage loans in the asset pool which qualify for the HAMP program. Response: We view the impact of HAMP and HASP as probably increasing loan modifications and have added disclosure accordingly.
